Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are pending in the application. Claims 1-9, 11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24th, 2022 has been entered.


Response to Amendment / Argument
Rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to recite the limitations “wherein a yield for the compound N thus synthesized is at least 92.3%;” and “wherein a yield for the deuterated amine thus synthesized is at least 92.8%.” Applicant does not state where support for the amendments can be found in the remarks dated October 24th, 2022; however, the numbers 92.3% and 92.8% only appear in the specification as part of Example 1 corresponding to the yields obtained in steps (1) and (2). The specification does not generally disclose ranges of yields and the issue is whether Applicant’s disclosure of yields for the specific example 1 supports the newly added range of at least the yields obtained in the example 1. MPEP 2163.05(III) discusses range limitations as follows:
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

In this situation, the disclosure of single examples would not support the newly claimed range of a minimum of the yield obtained in Example 1 up to and including 100% yield. 
	Claim 1 as amended lists one option for R1 where only Example 1 discloses reactions involving the depicted option for R1. Furthermore, claim 1 recites numerous variables and generic reagents such as R2, R3, R4 and R5 as well as solvents and a base that could all be varied. A person having ordinary skill in the art would not expect that the single example 1 would be representative of the scope of reactions embraced by claim 1 or that obtaining yields of 92.3% and 92.8% would suggest that yields of up to and including 100% were contemplated or could be obtained. For instance, Liu et al. (Org. Lett. 2017, 19, 1614-1617) disclose a methodology of transamidation using a base and a solvent according to the following schemes (page 1615):

    PNG
    media_image1.png
    195
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    582
    media_image2.png
    Greyscale
.
Between Scheme 2 and Scheme 3, the difference is the group R where Scheme 2 uses a methyl group and Scheme 3 uses a phenyl group. The prior art, however, demonstrates that even within the same general methodology significant variation will be observed such as between product 3b (79% yield vs. 98% yield) or product e3 (81% yield and 98% yield). The instant claims possess analogous variation in the group R2 that can be alkyl, cycloalkyl, heterocyclic, aryl or heteroaryl. As an additional example Shi et al. (Chem. Commun., 2017, 53, 10584-10587) teach the following reactions on page 10586:

    PNG
    media_image3.png
    228
    594
    media_image3.png
    Greyscale

The prior art teaches a starting material in 5f having a -N(CH3)Boc amide that results in a 92% yield (the same type of amide found in Example 1 of the instant specification). The prior art further teaches a starting material 5d where the Boc group is replaced with a tosylate group and results in an 83% yield. The instant claims possess similar variability where R3 can be -COR6 (encompassing a Boc group) or -SO2R7 (encompassing tosylate-type groups).

The examples above demonstrate that a person of skill cannot infer that yields of ~90% for a particular combination of substrates would place a practitioner in possession of yields up to and including 100% yield for a variety of additional combinations. 
Even if the instant claims were amended to limit the scope of R1, R2, R3, R4 and R5 to the particular definitions required by Example 1, the instant claims would still contain a new matter issue. Meng et al. (Org. Lett. 2017, 19, 2158-2161) teach optimization of the following reaction on page 2159:

    PNG
    media_image4.png
    161
    589
    media_image4.png
    Greyscale
.
The table demonstrates that a wide range of yields can be obtained but where arriving at >98% yield requires a specific catalyst and ligand combination, a particular base (compare entries 7 and 10 where changing the base lowers the yield to <2% yield), as well as a particular temperature (compare entries 7 and 13 where lowering the temperature results in <2% yield). Even considering the optimization performed in the prior art, the authors still did not obtain a quantitative yield. The instant specification does not contain any optimization disclosure since the examples vary the substrates rather than provide any demonstrations that particular conditions were developed to result in yields up to and including 100% yield. The fact that Applicant obtained yields of 92.3% and 92.8% does not inform a person of skill that Applicant was in possession of yields of up to and including 100% for the same combination of R variables, solvents, reagents and base. 
	While a person having ordinary skill in the art would appreciate that Applicant has achieved yields for the scope of up to 92.3% and 92.8% for the respective steps, there is insufficient evidence for the person having ordinary skill in the art to conclude that Applicant was in possession of reactions falling within the scope of claim 1 that would range from the reported yields up to and including 100% yield. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9, 11, 13, 15-18, 20-22, 24, 25, 27 and 29-33 are rejected as indefinite based on the limitation in claim 1 that “R1 is of the following structures:” plural but where claim 1 only depicts a single structure. Similarly, dependent claim 11 recites “compound I is of the following structures:” but where only one structure is currently recited in the claim. It is unclear if the claims should refer to “structure” singular or if the claims are missing structural options.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626